 NATIONAL MARITIME UNION OF AMERICANational Maritime Union of America and ShippersStevedoring Company and Baltic Shipping Com-pany. Cases 23-CC-728 and 23-CC-729September 21, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn January 25, 1979, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, Respondent filedcross-exceptions and a supporting brief, and the Gen-eral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint herein be, and it hereby is,dismissed in its entirety.I In its cross-exceptions, Respondent renews a motion at the hearing, anddenied by the Administrative Law Judge, to dismiss the complaint on theground that a foreign government may not invoke the processes of the board.We affirm the ruling by the Administrative Law Judge and deny the motion.In this regard, we note that the charge filed on behalf of Baltic ShippingCompany, an instrumentality of the Soviet Union. was filed in fact by itsAmerican attorney, clearly a "person" under Sec. 102.9 of the Board's Rulesand Regulations, which provides that "A charge that any person has en-gaged in or is engaging in any unfair labor practice affecting commerce maybe made by any person." Sec. 102.1 of the Rules and Regulations defines"person" as having the same meaning as that set forth in Sec. 2 of the Act,which defines the term "person" as including, inter alia, legal representatives.Furthermore, the charge filed by Shippers Stevedoring Company, andAmerican Corporation, clearly encompassed the conduct alleged in thecharge filed on behalf of Baltic.2 The General Counsel and Respondent have excepted to certain credibil-ity findings made by the Administrative Law Judge. It is the Board's estab-lished policy not to overrule an administrative law judge's resolutions withrespect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard Dry WallProducts, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing his find-ings.DECISIONSATEMIN I TtHE CASIJERRY B. STONE, Administrative Law Judge: This pro-ceeding, under Section 10(b) of the National Labor Rela-tions Act, as amended, was heard pursuant to due notice onMay 15 and 16, 1978, at Houston. Texas.The charge in Case 23 CC-728 was filed on March 24,1978. The charge in Case 23-CC-729 was filed on March24, 1978. Both such charges were served on the Respondenton March 27, 1978. The consolidated complaint in this mat-ter was issued on or about March 29. 1978. The issues con-cern whether the Respondent has violated Section 8(b)(4)(i)and (ii)(B) of the Act by statements, threats to picket, andpicketing conduct. Included in such issues are questions re-lating to whether the Labor Management Relations Act isapplicable to picketing conduct directed toward the shipSkulptor Golubkina.All parties were afforded full opportunity to participatein the proceeding. Briefs and arguments of the parties havebeen considered.Upon the entire record in the case and from my observa-tion of witnesses, I hereby make the following:'FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERThe facts herein are based upon the stipulations, plead-ings, and admissions therein.2Shippers Stevedoring Company is a Texas corporationwith its principal office and place of business located inHouston, Texas, where it is engaged in the business of con-tracting for the loading and unloading of oceangoing ves-sels. Shippers Stevedoring Company, during a representa-tive 12-month period, in the performance of businessI By letter, dated December 19, 1978. with attachments, the Respondentrequests judicial notice of such attachments. Such December 19. 1978. letterand attachments are marked as AU Exh. I. On January 2. 1979. the GeneralCounsel filed a motion entitled "General Counsel's Opposition to Respon-dent's Request to Take Judicial Notice." Such General Counsel's motion ismarked as AU Exh. 3. By letter, dated December 29, 1978. and attach-ments. Respondent requested judicial notice of certain acts, including certainnewspaper articles, and/or that the case be reopened for receipt of additionalevidence of similar vein. Such letter and attachments are marked as AUExh. 2. On January 3, 1979, the General Counsel filed another motion enti-tled "General Counsel's Opposition to Respondent's Request to Take Judi-cial Nctice and/or Reopen the Record." By leter, dated January 5, 1979.counsel for Shippers joined in opposition to the Respondent's motions. Suchletter is marked as AU Exh. 5. Upon consideration of the same and therecord in this case, Respondent's requests are hereby rejected and AU Exhs.1, 2, 3, 4, and 5 are rejected and placed in the rejected exhibit file.2 The General Counsel alleged certain commerce type facts about "Mor-float of America." Thus, the General Counsel alleged that "Morfloat ofAmenca is a corporation existing by virtue of the laws of the State of Texasmaintaining an office and place of business in Houston. Texas, where it isengaged in the business of acting as a shipping agent for vanous oceangoingvessels including the vessel Skulptor Golubkina." and that "Morfloat ofAmerica in the operations of businesses described in paragraph 2(c), above.derived revenues in excess of $50,000 in providing services for various ocean-going vessels including the vessel Skulptor Golubkina." The Respondent'sanswer denied such allegations. and no evidentiary proof was submitted toestablish the same.245 NLRB No. 29149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations as described beforehand herein, has derived inexcess of $50,000 of revenues from operations in interstatecommerce, with such revenues derived from vessels en-gaged in foreign voyages.Goodpasture Terminal, Inc., is a terminal facility in thePort of Houston, Texas, where oceangoing vessels aredocked, berthed, loaded and/or unloaded. GoodpastureTerminal, Inc., during a representative 12-month period,has derived in excess of $50,000 from operations relating toits terminal facilities described above herein and with suchrevenues being from operations in interstate commerce ofproviding services to oceangoing vessels for the loading andunloading of said vessels.Baltic Shipping Company is an instrumentality of theUnion of Soviet Socialist Republics and is the owner of anoceangoing vessel known as the Skulptor Golubkina. BalticShipping Company, during a representative 12-month pe-riod, received in excess of $50,000 fbr transportation of car-goes aboard its vessels.The above commerce facts make it clear that ShippersStevedoring Company and Goodpasture Terminal in theirnormal operations are employers within the meaning ofSection 2(6) and (7) of the Act. and that Baltic ShippingCompany is a person engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.311. THE LABOR ORGANIZATION INVOI.VED4National Maritime Union of America, the Respondent,is, and has been at all times material herein, a labor organi-zation within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe FactssThe relevant facts may be summarized as follows:i. At all times relevant to this proceeding, Respondenthas represented employees and/or members, some of whomare employed on oceangoing vessels. Respondent has aninterest in protecting and enlarging job opportunities forthe employees and members represented by it and has op-posed and is opposing the transportation of what it consid-ers to be "American" cargo on vessels other than vesselsknown as American flag vessels.In connection with its interest and policy discussedabove, the Respondent believes that certain laws of theUnited States of America require that 50 percent of all car-goes founded by any agency of the government of theUnited States of America must be transported on Americanflag vessels.Around the time of commencement of the critical eventsinvolved in this proceeding, Respondent believed that cer-3 The issue of whether the picketing involved in this proceeding involvedan instrusion into the affairs of foreign ships which makes the LMRA inap-plicable is disposed of by later findings herein.'The facts are based upon the pleadings and admissions therein.The facts are largely undisputed and based upon a composite of admis-sions revealed by the pleadings, stipulations, credited aspects of the testi-mony of witnesses, including stipulated testimony from a related court pro-ceeding, and exhibits in the record.tain cargo of Volkswagen buses, built in West Germany,were to be transported in late March. 1978, to the Port ofHouston. Texas, on a vessel owned by an instrumentality ofthe Union of Soviet Socialist Republics, that the fundingfor such buses and the transportation thereof came from agrant from an agency of the government of the UnitedStates of America, and that the 50 percent cargo preferencelaws were not being adhered to.2. On or about March 22, 1978, Respondent. by itsHouston branch agent, Kirby-Smith McDowell. decided tohave a demonstration and picketing of the vessel, owned byan instrumentality of the Union of Soviet Socialist Repub-lics, when it arrived in late March, 1978, at the Port ofHouston.'3. On March 23. 1978, McDowell commenced attemptsto make arrangements for such demonstration and picket-ing. Thus, McDowell sought to obtain understanding andagreements concerning picketing at the pier where theabove referred to vessel was to dock. Ultimately he ascer-tained that the unloading of the vessel Skulptor Golubkinawould be at the Goodpasture Terminal.4. On March 23, 1978, McDowell attempted to place atelephone call to McManus. President of Shippers Steve-doring Company.' Although McDowell was unable toreach McManus when he placed the telephone call, Mc-Manus returned the telephone call around 2 p.m. At suchtime McDowell asked if McManus had a ship named Go-lubkina coming in. McManus checked his schedule andthen told McDowell that the Skulptor Golubkina was duein. McManus asked McDowell why he was requesting theinformation. McDowell told McManus that he was in-volved in planning picketing and a mass demonstrationagainst the vessel, that such was to protest the shipping ofbuses in Russian vessels when the same was under fundingfrom the U.S. Department of Transportation.McDowell told McManus that he wanted to picket andhave a demonstration at the gangway to the vessel SkulptorGolubkina when it docked. McManus asked how large thedemonstration would be and how long the demonstrationwould last. McDowell indicated that he didn't know howlong the demonstration would last. McManus then asked ifthe demonstration would last 4 or 5 hours. McDowell indi-cated that probably the demonstration would last an houror two.8'Although McDowell did not physically testify in this proceeding. histestimony in a related U.S. Distnct Court 10() proceeding was presented bystipulation into the record of this proceeding. Considenng the logical consis-tency of all of the facts, I find the facts as set forth. I do not credit Mc-Dowell's testimony suggestive that his decision on March 22 was not firm asregards the planned demonstration and picketing and that his final decisionto picket was made on March 26 or 27 after talking to an NLRB agent aboutunfair labor practice charges in this case. Nor do I credit his testimony to theeffect that the picketing on March 27 and 28 was in protest of such charges.7 McDowell had been told that the vessel Skulptor Golubkina would behandled at the Goodpasture Terminal and that he should contact McManus.Apparently McDowell thought McManus was connected with the Goodpas-ture Terminal, and only after the charges were filed on March 24, 1978, inthis case, did McDowell become aware that McManus was the President ofShippers Stevedoring Company.s The facts are based upon a composite of the credited aspects of thetestimony of McManus and McDowell. Testimony of either inconsistentwith the facts found is discredited, based upon a consideration of the logicalconsistency of facts and probabilities thereto.150 NATIONAL MARITIME UNION OF AMERICAMcDowell told McManus that there would be between50 and 100 persons involved in the demonstration, thatthere would be people from certain named unions, fromother named organizations, and press and media (radio andtelevision) coverage. McManus told McDowell that hewould have to consult with the Goodpasture people to see ifthey would give permission for the group to be on Good-pasture property at the vessel's side.McManus checked with Goodpasture's personnel andtelephoned McDowell of the results. McManus told Mc-Dowell that the Goodpasture people woold not allow sucha large group of people to go down within the terminal, thatthere could be an accident and liability involved, thatGoodpasture had agreed to let two pickets go down to thevesselside and preferred that they be from the NMU.McDowell told McManus that the limit of two picketswas unacceptable, that he was concerned over the safety oftwo pickets picketing a Russian ship. McDowell arguedthat he should be allowed to have 6 to 12 pickets. McMan-us told McDowell that he would check with Goodpastureagain about his request.On March 24, 1978, after filing charges involved in thiscase, McManus telephoned McDowell and told him thatGoodpasture would permit only two pickets to be at dock-side of the vessel Skulptor Golubkina when it arrived. Mc-Manus asked McDowell if he had considered acceptingsuch offer." McManus told McDowell that the problem wasgetting serious, that if McDowell intended to picket themain gates of the terminal that it would effectively shutdown the whole facility. McDowell told McManus that hedid not want to hurt the Goodpasture facility and had nodispute with Shippers Stevedoring Company. McManustold McDowell that McDowell knew that if there were apicket line, the ILA people would not cross the picket line.McManus and McDowell discussed the question of 6 to 12or 2 pickets and the problem of security for the pickets.McDowell indicated then that he was satisfied to have thedemonstration occur outside the Goodpasture Terminal foran hour or two, until around 8:30 p.m. when the vesselSkulptor Golubkina was expected to arrive around 8:30p.m., and that then he would take two pickets down to thevessel side. McDowell indicated, however, that he wouldhave to contract his people in New York City. No othercontact occurred between McManus and McDowell priorto the picketing events on March 27, 1978.'05. Between March 22 and March 27, 1978, McDowellspoke to members of the press on approximately 100 differ-Considering the total facts, including McDowell's reference to Shippersin this conversation, I am persuaded that the telephone call to McDowvelloccurred after McDowell became aware of the unfair labor practice chargesfiled by McManus for Shippers.10 Although there may have been some misunderstanding as to whetherthere would be picketing outside the terminal, I am persuaded that there wasan arrangement reached between McManus and McDowell. I discredit Mc-Manus' testimony to the effect that no agreement was reached. Testimony ofany witness inconsistent with the facts found is discredited. The above credi-bility resolutions are based in part upon a consideration of the creditedtestimony of Jackson that Saccamanno, an attorney for Goodpasture, statedonMarch 27, 1978. after the picketing, that he understood that an arrange-ment had been made but that the picketing outside the terminal was affect-ing whether two pickets would be permitted to go dockside of the vesselSkulptor Golubkina.ent occasions. McDowell told the press in effect that therewould be a mass demonstration and picketing at the Good-pasture Terminal when the Skulptor Golubkina arrived,that the demonstration would last an hour or two. and thatpickets would then go down to shipside to picket. McDow-eli told the press that the protest was over U.S. tax dollarsbeing put into the Russian economy and not in the Ameri-can economy, that President Carter had said that tax dol-lars would be going back into industry to stimulate employ-ment and that this was not being done, that the funding forthe buses and for transportation was United States Federalgrant money, that he was interested in protecting the jobs ofAmerican seamen, that he was interested in protecting workto be done domestically rather than abroad as regards thebuses, and that he wanted the Merchant Marine Act's lawof cargo preference as related to funding by a governmentalagency to be abided by.As indicated later, picketing commenced around 6:15p.m. on March 27, 1978, and lasted until around 10 a.m. onMarch 28, 1978. Around the time of cessation of picketing,McDowell spoke to the press about meetings having beenscheduled with Adams of the department of transportationand that understandings were reached concerning govern-mental abidance with the law as regards the 50 percentcargo preference to American shipping in connection withgovernmental funded cargo and shipping. McDowell alsodiscussed whether there were misunderstandings as regardsscheduling of meetings with the department of transporta-tion and understandings. In effect McDowell indicated thatpicketing had ceased because of understandings reachedwith the government."6. On March 24, 1975, Shippers Stevedoring Companyand Baltic Shipping Company filed unfair labor practicecharges which averred in part a belief that there would bepicketing by the Respondent and others in violation of Sec-tion 8(bX4)(i) and (iiXB) of the Act.After the filing of such charges and prior to the com-mencement of picketing on March 27, 1978, McDowell haddiscussions with agents of the NLRB Regional Office aboutthe charges. Afterwards, McDowell spoke to the press com-plaining about an instrumentality of the Union of SovietSocialist Republics filing charges and using the UnitedStates Goverment to prevent his freedom of speech underthe first amendment.7. The facts reveal that the statements made by McDow-ell to the press appeared in newspapers during the period oftime March 25 through March 29, 1978. Thus, newspaper" McDowell denied telling the press that if he had known that there was amisunderstanding, he would not have pulled the pickets down. No evidencewas presented to reveal that McDowell had made statements to the effectthat if he had known there were misunderstandings that he would not havepulled the pickets down. Some newspaper articles published on or afterMarch 28, 1978, indicated that McDowell had made statements to the effectthat if he had known there had been a misunderstanding as to meetings oragreement with the Department of Transportation. he would not have takenthe pickets down. Such newspaper articles were not received as proof of thetruth of the matter. Further, although some of the matter asserted in thenewspaper articles is not in dispute and is consistent with other evidence,some of the matter asserted in the articles is disputed. Since the events re-ferred to in the articles are of recent time, there appears no need to ignore thenormal rules of hearsay. Accordingly. I give no weight as an evidentiarymatter to the newspaper articles as regards facts in dispute and not sup-ported by evidence otherwise.151 DECISIONS OF NATIONAL LABOR RELATIONS BOARDarticles reflected prior to March 27, 1978, that Respondentintended to have informational pickets on the dock in frontof the Skulptor Golubkina and that the picketing was to bein protest of the use of a Russian ship to transport cargopaid for with Federal tax dollars. After the picketing hadceased, newspaper articles reflected statements by McDow-ell to the effect that the picketing had been in protest ofU.S. tax dollars being used to pay for the transportation ofthe buses by a Russian ship and for payment for buses notbuilt by American companies. Such articles indicated ineffect that the dispute that Respondent had was with theUnited States Department of Transportation and that thepicketing was a message to the President and Congress.8. On Sunday, March 26, 1978, a rally was held at theoffices of the NMU in Houston, Texas, for the purpose oforganizing the demonstration and picketing, which is thesubject of the litigation in this proceeding. Approximately75 percent of the persons present were NMU membersand/or families of NMU members.2Approximately 25 per-cent of those present were persons unaffiliated with theNMU, including William H. Dalton, Commander, SecondDivision, American Legion Department of Texas, JosephChristie, candidate for the office of United States Senatorfrom the State of Texas, and Anthony Hall and Wynn Nor-ris, candidates for Congress from the Democratic and Re-publican parties respectively, among others.9. On March 27, 1978, the Skulptor Golubkina wasscheduled to arrive at the Goodpasture Terminal for un-loading services provided by Shippers Stevedoring Com-pany. Prior events indicated that the Respondent wouldhave a demonstration and picketing related to such vesselfor the reasons previously set forth. At no time relevant tothese proceedings did the Respondent have a labor disputewith Goodpasture Terminal, Shippers Stevedoring Com-pany, or Baltic Shipping Company (the owner of the Skulp-tor Golubkina).10. The approximate scheduled time of arrival of theSkulptor Golubkina was between 7 and 8 p.m. Respondenthad attempted to gain information as to the time of arrivaland had received varying stated times. The Respondentalso had a lookout to convey information when the Skulp-tor passed a certain point on the way to docking. Further,the Respondent ascertained the excepted time that long-shoremen would arrive at the Goodpasture Terminal."Around 6:15 p.m. on March 27, 1978, the Respondentcommenced a demonstration and picketing at a gate en-trance to the Goodpasture Terminal located at ClintonDrive. The picket demonstration on Clinton Drive con-sisted of demonstration and picketing by approximately 60persons, 75 percent of whom were NMU affiliated personsand 25 percent who are nonmembers of the NMU. Therealso occurred at that time picketing at two gates to theGoodpasture Terminal on Main Street. One of these gates2 The actual number of persons at such rally is not revealed by the evi-dence.1S Picketing commenced at 6:15 p.m. The facts reveal that the shapeup oflongshoremen for work on the Skulptor was scheduled for 6 p.m. It couldreasonably be anticipated that the longshoremen, if they reported to work,would arrive at the Goodpasture Terminal between 6 p.m. and the time thatthey were ordered to report to work at 7 p.m.was placed where railway tracks entered the GoodpastureTerminal. The other gate is simply referred to as a backgate. Picketing at all gates continued until March 28. 1978,at 10 a.m. There was no picketing or demonstration at anytime at the docking site of the Skulptor Golubkina whichwas inside the Goodpasture Terminal property. None of thegates to the Goodpasture Terminal were marked as re-served for the use of any specific employees.'4There is no evidence or contention that any' of the picketsattempted to orally induce any employees to refuse to crossthe picket lines. The evidence as to most of the picket signsused by the pickets reveals that they were in effect as fol-lows.One sign was as follows:INFORMATIONAL PICKETNOT INTENDED TO ORGANIZEOR OBTAIN RECOGNITIONUnited Seamen and Allied WorkersInternationalPROTEST* * * # *THE RUSSIAN MERCHANT FLEETIS PART OF THERUSSIAN MILIATARY-WHYDO U.S.A. TAX-DOLLARS SUPPORTTHAT SYSTEM?Other signs were similar in language to the top half por-tion of the above referred to sign and different in languageas to the bottom part of such sign. Thus, one sign had lan-guage on the bottom to the effect that the protest was about"Sending U.S.A. Tax Dollars to Support the Russian Mer-chant Fleet." Another sign had language on the bottom asfollows: "Put American Interest First." Another sign hadon the bottom half thereof words to the effect "Russki GoHome." Another sign had on the bottom half thereof, "IsThis How Carter Protects American Workers?" And an-other sign had on the bottom half thereof, "Sending U.S.A.Tax Dollars to Support the U.S.S.R. Merchant Fleet."One sign did not have the language on the top thereofindicating that the picketing was informational. This signmerely had language thereon as follows: "Communist ShipFor Conquest" and was apparently carried by a member ofthe American Legion."II. About the time the picketing and demonstrationcommenced at the gates to the Goodpasture Terminal, Co-vert, of the NMU, requested a meeting with officials ofGoodpasture. Following this, around 6:15 p.m., a meetingoccurred at which representative for Shippers Goodpasture,and the NMU were present. Present for the NMU was Co-vert, for Shippers was McManus, and for Goodpasture" The evidence does not reveal how long the demonstration lasted. Inview of the conversations that NMU officials had with officials of Goodpas-ture and Shippers, it appears that the demonstration was expected to last anhour or two.Is McDowell in his testimony set forth that in his protests and statementsto the press that he argued the comparative freedom in the U.S.A. as com-pared to Russia. It is also noted that many of the demonstrators carriedAmerican flags. McDowell also testified in effect that the "Communist ShipFor Conquest" was a sign that he had indicated disapproval of but whichwas used anyway.152 NATIONAL MARITIME LINION OF AMERICAwere attorney' Saccomanno, Ivy. and Jackson. What oc-curred is revealed by the following credited excerpts fromJackson's testimony.Q. Do you know how Mr. Covert came to be on thescene, in Mr. McManus's office, on this occasion?A. He sent word in by one of our security peoplethat he would like to talk to someone with Goodpas-ture.**A. Mr. Covert introduced himself as being with theNMU and informed us that he had put up informa-tional pickets and told us that in no way did he want tohurt Goodpasture, that this was just to inform the pub-lic.I asked him, if he did not intend to hurt Goodpas-ture why did he put up pickets at the back gate?Q. Did he respond to you? Did he answer?A. He said he heard that this was the gate that wasset up for the longshoremen to use. that our ploy didnot work-checkmate.Q. Anything else said that you can recall at thistime?A. Mr. Saccomanno asked him what time the shipwas due in.Q. Did Mr. Covert or anyone else respond to thatquestion?A. He said that the pilots boarded at 14:40. so theship should be in around 8:30.* **A. We were notified that theN wanted to meet withus again.Q. As best you can recall. starting at the beginningof this particular time and going to the end. please tellus what was said and who said it.A. Mr. McDowell wanted to put two pickets on thedock, and he said that if we could put two pickets onthe dock after they had the demonstration out front.the rest of the pickets would go home.Q. Was there any response made alter Mr. Mc[)ow-ell made his wishes known?A. Mr. McDowell said he had made this agreementearlier with Mr. McManus.Mr. Saccomanno told him that he understood thatarrangements had been made previously. but belorethe pickets were put up in the front, because we knewthat would keep our group from crossing the picketline, our employees of l ocal 1910 and the longshore-men.*Q. (By Mr. Levy) Please continue. What else, if any-thing, was said?A. Well, Mr. McDowell said again that he hadmade the arrangements earlier with Mr. McManus toput two pickets on the dock. And we told him thatsince they had the demonstration out front, we wouldhave to contact Mr. Kennedy or Mr. Muldrow to getverification.* * .A. Mr. Saccomanno asked him, if the ship wasn'tdue in until 8:30. why were they putting the pickets upso early.Q. Did Mr. Covert reply to that?A. He said he wanted to catch the longshoremen.He knew that we had gangs ordered at 7:00.Later, around 6:45 or 7 p.m., there was another meeting.What occurred is revealed by the following credited ex-cerpts from Jackson's testimony:Q. Approximately what time that evening was thesecond conversation?A. I don't remember the exact time-6:45 or 7:00.Q. Who was present on the second occasion when aconversation took place?A. Mr. Saccomanno. Mr. Covert, Mr. McDowell.and one other gentleman I don't remember.Q. Was Mr. McManus there?A. No.Q. Where did the conversation take place?A. In my office.Q. How did it come to pass that Mr. McDowell andMr. Covert were in your office on this second occa-sion?Q. (By Mr. Levy) Was anything else said that oucan recall on this second occasion?A. We told him as soon as we heard from Mr. Ken-nedy or Mr. Muldrow. we would let him know theirdecision.12. The evidence reveals that normally, during the timeperiod around March 27, 1978, the following employershad employees engaged in work of one type or another atthe premises of the Goodpasture Terminal. Goodpasture.Shippers Stevedoring Company. Brown and Root Con-struction Company. Morton Construction Company. CoxConstruction Company. Campbell Electric Company. Buf-falo Engineering Company, and Powell and Stevenson (anelectrical company). In addition, there was a railway en-trance to the Goodpasture Terminal which was used bySouthern Pacific Railroad and its employees.The evidence as to the employees of Shippers Stevedor-ing Company indicated that such employer had some em-ployees who were represented by the International Long-shoremen's Association, AFL-CIO. and had 25 employeeswho were not represented by any union. Exactly what the25 employees who were not represented by a union wereemployed to do is not revealed by the record. Further, thereis no evidence that any of such 25 employees were sched-uled to work on March 27 or 28. 1978. or if so, whethersuch work was related to the unloading or servicing of theSkulptor Golubkina.The only evidence of employees of Shippers StevedoringC'onpans scheduled to work or expected to work at the153r )DECISIONS OF NATIONAL ILABOR RELATIONS BOARDGoodpasture Terminal on March 27, 1978, at 6:15 p.m. orthereafter and until March 28, 1978. at 10 a.m., concernedlongshore employees who were requested for the unloadingof the Skulptor Golubkina. and certain checkers who werescheduled to handle receiving work related to the unloadingof the Skulptor Golubkina.It is clear that Shippers had requested from the Il.A that16 longshore employees be referred for work of unloadingof the Skulptor Golubkina with a reporting time of 7 p.m.on March 27, 1978. Shippers had also scheduled four or fivecheckers from the ILA for work related to the unloading ofthe Skulptor Golubkina. The 16 longshore employees didnot report to work on March 27, 1978, and Shippers wasable to get such employees only after picketing had ceasedon March 28, 1978. Most of the four or five checkers wereon the premises prior to the March 27. 1978, commence-ment of picketing but left without working and did not re-turn until the picketing had ceased on March 28, 1978.'"McManus testified to the general effect that checkers, aspart of their duties, had to sign in and out certain cargo forimport or export, that such work was unrelated to the workperformed with respect to the Skulptor Golubkina, and thatthe absence of the checkers on March 27 and 28, 1978.meant that such activities could not be performed. It isnoted, however, that the Skulptor Golubkina was the onlyvessel at the terminal during the critical events in this case.Conceivably, some cargo might have been received at theterminal prior to March 27, 1978, and not picked up by theintended receiver before March 27, 1978, at 6:15 p.m. Con-ceivably, some person might desire to bring cargo to theterminal on March 27 or 28, 1978. for later shipment. How-ever, no evidence was presented to reveal that anyone at-tempted to receive such cargo or to deliver such cargo onMarch 27 or 28, 1978. Considering the questions directed toMcManus and his answers, I am persuaded that his testi-mony should be considered as being to a general effect andnot supportive of precise detailed facts. Thus, I am per-suaded that McManus' testimony reveals that it is specula-tive as to whether there was work for the checkers onMarch 27, 1978, and March 28, 1978. relating to work otherthan with respect to the Skulptor Golubkina.There is no evidence to reveal that any employee ofGoodpasture Terminal was scheduled to work on March27. 1978. As has been indicated, however, some officials and'l ILA Local 872 selected the vessel Skulptor Golubkina as one of itsreferral opportunities for March 27. 1978. posted the job for a 6 p.m.shapeup. and did not secure a gang of 16 employees for referral or assign-ment to work. Considenng the newspaper articles concerning the plannedprotest about the Skulptor Golubkina and the well known practice of ILAmembers not to cross picket lines, I am persuaded that McClain, the businessagent for ILA Local 872, went through the formal motions of attempting tosupply the 16 member gang without realistic belief that members would beavailable for the job because of the expected picket line. Considering theforegoing and the evidence which reveals that under normal circumstancesthe Skulptor Golubkina job would be a desirable job and the fact that allother gangs requested on March 27, 1978, were finished. I am persuaded thatthe preponderance of the evidence reveals that the members of the I.A didnot shape up a crew for the Skulptor Golubkina because of awareness of theplanned protest. In making such determinations I have considered the factthat some of the evidence reveals that the ILA on other occasions has beenunable to furnish requests for employees. In my opinion, the eidence relat-ing to employees furnished on the night of March 27, 1978. weighs heavilyfor the findings made.representatives of Goodpasture were at the GoodpastureTerminal at and around the commencement time of' thepicketing involved in this case. On March 28. 1978, ap-proximately 30 employees, represented by ILA Local 1910,were scheduled to work at the (ioodpasture Terminal.Some of these employees were scheduled to perform workfunctions related to the unloading of the Skulptor Ciolub-kina. Some of these employees were scheduled to engage inconstruction work which was unrelated to the work of' un-loading the Skulptor (ioluhkina.None of the above referred to employees crossed thepicket line and worked on March 28. 1978. until after thepicketing had ceased around 10 a.m. Shortly thereaftermost of the referred to Goodpasture employees reported to)work. Such employees had been scheduled to report towork at 8 a.m. Around that time. Jackson,. who was at theGoodpasture office, observed a number of' persons knownto him as Goodpasture employees. Such persons were at theI LA office which was located about one-half block from theGoodpasture office. After picketing ceased. Jackson ob-served some of the same persons at work for Gioodpasture.Excepting for evidence presented by the parties in a stipula-tion, there is no evidence that any picket spoke to any em-ployees. The evidence received by stipulation was as tol-lows:5. It is stipulated and agreed that if called to testif).Felix Ruiz would testify,, without being controverted,as follows:Mr. Ruiz is the acting president of' the Operationand Maintenance Employees of Goodpasture GrainElevator and Fertilizer Co. Local 1910. affiliated withInternational Longshoremen's Association (I LA).AFL-CIO. There are approximately 25 members ofthis local, most of whom are employees of Goodpas-ture, Inc. No information was received by ocal 1910with regard to the establishment of a picket line at theGoodpasture terminal on March 27. 1978 and March28. 1978.All employees, members of Local 1910. performedtheir regular duties on March 27, 1978. which com-menced and ended prior to the establishment of apicket line on this date.At approximately 8:00 AM, on the 28th of March.as Mr. Ruiz and other employee members of Local1910 proceeded to work, two pickets carrying signswere observed at the gate. No attempt was made byMr. Ruiz or any other members of Local 1910 to crossthe picket line to go to work consistent with the estab-lished policy of the ILA not to cross picket lines. Thepickets did not approach Mr. Ruiz or any other mem-ber of Local 1910.At the request of his members, Mr. Ruiz asked thepickets what was happening. The picket informed Mr.Ruiz that they could cross the picket line and go towork. Mr. Ruiz informed his men that they could go to)work. The men decided unanimously not to cross thepicket line. They remained in the area. At approxi-mately 10:00 AM. the pickets were removed. Afterbeing contacted by (ioodpasture personnel. most of!54 NAT'IONAI. MARITIME UNION OF AMERICAthe II.A Local 1910 members came in to go to workwithin 45 minutes or so after the picketing was re-moved.I note the wording of the stipulation "It is stipulated anidagreed that if called to testify Felix Ruiz would testif.,without being controverted, as ftllows:' Although no for-mal request was made that the stipulation he deemed to heas if Ruiz had testified. I construe the parties' actions inpresenting such stipulation as such request. Further, al-though the terminology of stipulation may be deficient. his-torically such stipulations have been received in lieu of tes-timony. And, in any event, consideration of and accordanceof weight to such stipulation as evidence is a matter withinthe discretion of the trier of fact.As to the other employers or employees who normallyused or worked at the Goodpasture Terminal, the followingis noted. There is no evidence to reveal that the SouthernPacific Railroad or its employees were at or scheduled to heat the premises or entrance to the Goopasture Terminal onMarch 27 or 28, 1978, during the time of the picketing thatoccurred. Similarly, there is no evidence that any Goodpas-ture employees were at or scheduled to be at the premisesor entrance to the Goodpasture Terminal involved in dutiesrelating to railway cars on March 27 or 28. 1978, during thetime of picketing that occurred. Further, there is no evi-dence that Brown and Root Construction Company, Mor-ton Construction Company. Cox Construction Company.Campbell Electrical Company. or Buffalo EngineeringCompany, or their employees were at or scheduled to be atthe Goodpasture Terminal premises on March 27 and 28.1978, during the time that picketing occurred.The General Counsel attempted to establish that some ofthe employees of Powell and Stevenson, an electrical con-tractor, did not cross the picket line on the morning ofMarch 28, 1978, because of the picketing. Jackson's initialtestimony suggested that he was testifying to facts knownby him and observed by him. The General Counsel indi-cated that his questions directed to Jackson were with re-gard to direct evidence and not to hearsay. Cross-examina-tion reveals that Jackson's testimony should be construed asknowledge that the employees of Powell & Stevenson werescheduled employees of Powell & Stevenson were scheduledto arrive at work around 7 a.m. or 8 a.m. and that suchemployees, four or five, did not arrive at work at such time.Jackson's testimony as to why the employees did not arriveat that time, because of picketing, is hearsay and consider-ing the issues in this case, not entitled to weight.13. The facts are clear and undisputed that the Respon-dent, National Maritime Union of America. during thetime of the critical events in this proceeding, did not haveand was not seeking a bargaining relationship with any em-ployer, including Baltic, located or doing business at theGoodpasture Terminal, did not represent and was not seek-ing to represent any employee of any employer located ator doing business at the Goodpasture Terminal, and wasnot seeking to affect the employer-employee relationship ofany employer-employee located at or doing business at theGoodpasture Terminal as regards wages or any term orcondition of employment.ConclusionsThe PicketingThe G;eneral Counsel's basic complaint appeared to at-tack Respondent's conduct as being unlawflk because thepicketing was directed at labor which had been ordered tounload the vessel Skulptor Golubkina. However. the com-plaint included general allegations suflicient to lease in is-sue picketing as regards other employers and employees. Althe trial some of the evidence revealed that there w ere otheremployees who normally worked at the (ioodpasture Ter-minal and whose work was unrelated to the unloading ofthe Skulptor Golubkina.The General Counsel's brief and argument in maior ef-fect appears to he that the picketing by Respondent. een ifonly directed to employers or employees engaged in theunloading of the Skulptor Goluhkina. was .iolative of Sec-tion 8(h)(41 of the Act. However, the General Counsel ar-gues the meaning oft the picketing as regards employeeswho w'ere not engaged in work of unloading the SkulptorGoluhkina, and argues that this reveals an unlawful objectof such picketing. The General Counsel's argument of vio-lative conduct is thus of a broad nature.Respondent's brief and argument in major effect appearsto argue that the picketing by Respondent is not violative ofthe Act in that it did not relate to commerce which was "incommerce" and that therefore the National Labor Rela-tions Board lacks jurisdiction within the meaning of thedecisions in Anlerican Radio Assotiation,. I F l. (10 v. Mo-hile Steamship 4Association,. Inc.. 419 .S. 215 (1974). andWindward Shipping (.ondotin) l.id v. .4 nerican Radio .svoci-alion, A FL CIO, 415 U.S. 104 (1974). The Respondent alsoargues that the picketing was not for an unlawful objectwithin the meaning of the Act.Both the Windward and Mlobile cases concerned picket-ing by an American union designed to publicize the adverseimpact on American seamen of the operations of foreignflag carriers which employed foreign crewmen at wagessubstantially below those paid to American seamen.In the Windward case, the Supreme Court of the UnitedStates discussed the principles established by it in the appli-cation of the Labor Management Relations Act in situ-ations which might be broadly described as disputes be-tween unions representing workers in the United States andowners of foreign flag vessels operating in internationalmaritime commerce. The Court set forth that Ben: v. Corn-pania Naviera Hidalgo, S.A.. 353 U.S. 138 (1957), was theleading case on the subject. The Court pointed out that theCourt had set forth that "Studying the legislative histor ofthe Act, it had found no indication that it was intended togovern disputes between foreign ship owners and foreigncrews, that on the contrary the legislative history stronglysuggested that the Act was a bill of rights for Americanworkmen and their employers." The Court also pointed outthat it had stated that this history "inescapabl describesthe boundaries of the Act as including only the workingmenof our own country and its possessions." Ihe Court furtherpointed out that it had made clear its reluctance to intrudedomestic labor law willynilly into the complex of consider-1I5 DECISIONS OF NATIONAl. LABOR RELATIONS BOARI)ations affecting foreign trade, absent a clear congressionalmandate to do so.Following Benz and to Windward the Court continued toconstrue the LMRA in accordance with the dictates ofBenz. Further, the Court pointed out that the reasoning ofBenz was reaffirmed by it in McCulloch, Chairman. NationalLabor Relations Board v. Sociedad Nacional de Marincros deHonduras, 372 U.S. 10 (1963), and Incres Steamship Co. v.International Maritime Workers Union, 372 U.S. 24. TheCourt indicated in Windward that it had applied, in Benzand the above referred to cases, the principle that maritimeoperations of foreign flag ships employing alien seamenwere not in commerce within the meaning of Section 2(6) ofthe Act.The Court pointed out that it had not read Benz and itssuccessor cases to exempt all organizational activities fromthe Act's protections merely because those activities weredirected at an employer who was the owner of a foreignvessel docked in an American port. The Court set forth ineffect that in International Longshoremen's Local 1416 v.Ariadne Shipping Co., 397 U.S. 195, it had held that thepicketing of foreign ships to protest substandard wages paidby their owners to nonunion American longshoremen was"in commerce" within the meaning of Section 2(6), andthus might have been subject to the regulatory power of theNational Labor Relations Board.In Windward, the Court set forth as revealed by the lbl-lowing excerpts of the opinion of such case that: 'Ill. The picketing activities in this case do not in-volve the inescapable intrusion into the affairs of for-eign ships that was present in Benz and Incres, respon-dents seek neither to organize the foreign crews forpurpose of representation nor to support foreign crewsin their own wage dispute with a foreign shipowner.But those cases do not purport to fully delineate thethreshold of interference with the maritime operationsof foreign vessels which makes the LMRA inapplica-ble.The picket signs utilized at the docks where theNorthwind and Theomana were tied up protested thewages paid to foreign seamen who were employed byforeign shipowners under contracts made outside theUnited States. At the very least, the picketers musthave hoped to exert sufficient pressure so that foreignvessels would be forced to raise their operating costs tolevels comparable to those of American shippers, ei-ther because of lost cargo resulting from the longshore-men's refusal to load or unload the vessels, or becauseof wage increases awarded as virtual self-imposed tariffto regain entry to American ports. Such a large scaleincrease in operating costs would have more than anegligible impact on the "maritime operations" ofthese foreign ships, and the effect would be by nomeans limited to costs incurred while in Americanports. Unlike Ariadne, the protest here could not beaccomodated by a wage decision on the part of theshipowners which would affect only wages paid withinthis country." Footnotes deleted.In this situation, the foreign vessels' lot is not a hap-py one. A decision by the foreign owners to raise for-eign seamen's wages to a level mollifySing the Americanpickets would have the most significant and far reach-ing effect on the maritime operations of these shipsthroughout the world. A decision to boycott Americanports in order to avoid the difficulties induced by thepicketing would be detrimental not only to the privatebalance sheets of the foreign shipowners but to citi-zenry of' a country as dependent on goods carried inforeign bottoms as is ours. Retaliatory action againstAmerican vessels in foreign ports might likewise beconsidered. but the employment of such tactics wouldprobably exacerbate and broaden the present dispute.Virtually none of the predictable responses of a foreignshipowner to picketing of this type. therefore, would belimited to the sort of wage-cost decision benefittingAmerican workingmen which the L.MRA was designedto regulate. This case therefore, falls under Benz ratherthan under Ariadne.The Court then proceeded to hold that the Windwardpicketing was not "in commerce" as defined by the Act.In the Mobile case, the Court was presented with virtu-ally the same factual situation of picketing of a foreign flagvessel as involved in Windward. In Mobile, the Court setforth as revealed by the following excerpts from the opinionof such case that:'Petitioners, having failed to persuade this Court inWindward that their Houston picketing was protectedunder §7 of the National Labor Relations Act, nowcontend that their Mobile picketing was at least argu-ably a secondary boycott prohibited by §8(b)(4) of theAct. Thev would have us hold not only that there is anindependent controversy between petitioner unions.representing American seamen, and the contractingstevedores represented by respondent, but also thatthis independent dispute is subject to the jurisdiction ofthe Board.Acceptance of petitioners' argument would result ina rule whereby a State court had jurisdiction over acomplaint for injunction filed by a foreign shipownerclaiming that picketing activities of a union were inter-fering with his business relationships with a contractstevedore, but the same court would have nojurisdic-tion where the contract stevedore sought an injunctionwhere the contract stevedore sought an injunction onprecisely the same grounds. The anomaly of such aresult is reason enough to question it, but we believethat there is a more fundamental flaw in petitioners'claim.131 Even if there is a dispute between petitioners andrespondents which is, in some semantic sense, indepen-dent of petitioners' dispute with foreign-flag ships, thatdispute is subject to State court disposition unless itsatisfies the jurisdictional requirements of the NLRA.In this regard, we note that a necessary predicate for afinding by the Board of an unfair labor practice under§8(b)(4)(i) is that the individual induced or encouragedmust be employed by a "person engaged in commerce1568 F:ooltnoles delelcd NATIONAL MARITIME UNION OF AMERICAor in an industry affecting commerce." Similarly, anecessary predicate for finding an unfair labor practiceunder §8(b)(4)(ii) is that the person threatened, co-erced, or restrained must have been engaged in "com-merce or in an industry affecting commerce," and anecessary predicate for Board jurisdiction of unfair la-bor practices under §10(a) of the Act is that they bepractices "affecting commerce."**[4] We do not believe, however, that the line of casescommencing with Benz and culminating in Windwardpermit such a bifurcated view of the effects of a singlegroup of pickets at a single site.**While we thus spoke in Windward of the effect of theHouston pickets on the maritime operations of foreignships, the quoted passage shows that we fully recog-nized that this effect would not be produced solely bythe pickets and the messages carried by their signs. Itwould be produced in large part by the refusal ofAmerican workmen employed by domestic stevedoringcompanies to cross the picket line in order to load andunload cargo coming to or from the foreign ships.Since Windward held that the Houston picketing wasnot "in" or "affecting commerce," it would be whollyinconsistent to now hold, insofar as concerns Boardjurisdiction over a complaint by respondents, that theemployer of the longshoremen who honored the picketline, or the shipper whose goods they did not handle,were "in" or "affecting commerce."That we found it unnecessary to expressly state thisconclusion in Windward suggests not the point is anundecided one, but that such a conclusion inevitablyflows from the fact that the response of the employeesof the American stevedores was a crucial part of themechanism by which the maritime operations of theforeign ships were to be affected. The exaction of the"self-imposed tariff to regain entry to American ports"does not depend upon American shippers heeding themessage on the picket signs and declining to ship theircargoes in foreign bottoms. The same pressure uponthe foreign flag owners will result if longshoremen re-fuse to load or unload their ships. The effect of thepicketing on the operations of the stevedores and ship-pers, and thence on these maritime operations, is pre-cisely the same whether it be complained of by theforeign shipowners or by persons seeking to serviceand deal with the ships. The fact that the jurisdictionof the State courts in this case in invoked by stevedoresand shippers does not convert into "commerce" activi-ties which plainly were not such in Windward.The Court also pointed out in Mobile as revealed by thefollowing excerpts from the opinion of such case that:Here, neither the farmer seeking to ship his soy-beans, the stevedores who contracted to unload thecargo of the foreign flag vessel, nor the longshoremenwhom the stevedores employed to carry out this under-taking, were for these purposes engaged in or affectingcommerce within the purview of the National LaborRelations Act. Therefore the petitioners' picketing didnot even "arguably" violate §8(b)(4) of that Act. SinceCongress did not intend to strain through the filamentof the NLRA picketing activities which so directly af-fect the maritime operations of foreign vessels, we holdthat the Alabama courts were competent to apply theirown law in resolving the dispute between petitionersand respondents unless, as petitioners claim, such aresolution violated petitioners' rights under the Firstand Fourteenth Amendments.Both the General Counsel and Respondent in their argu-ments and briefs pursue many points and refer to manycases. In my opinion, the decision in this case is controlledby the Mobile and Windward cases. I do not find it neces-sary to discuss points raised by the parties other than asrevealed in the foregoing and following discussion.The General Counsel argues that since the picketing inthe instant case was not directed at the employer-employeerelationship of the Skulptor Golubkina, the SupremeCourt's opinions in Windward and Mobile are not disposi-tive of the issues in this case. I disagree.The court in Windward set forth in effect that virtuallynone of the predictable responses of a foreign shipowner topicketing of the Windward type would be limited to the sortof wage-cost decision benefiting American workingmenwhich the LMRA was designed to regulate. The facts in theinstant case warrant, in my opinion, even more so such aconclusion and, similar to the Court's opinions in the Wind-ward and Mobile cases, that the picketing of the SkulptorGolubkina was not "in commerce" as defined by the Act.Thus, I find it clear that the picketing activities of theUnion directed to the foreign flag ship, Skulptor Golub-kina, was not picketing "in commerce" within the meaningof the LMRA. The Mobile case reveals that a bifurcatedview of such "commerce" was not permitted as regards em-ployers, employees, or persons loading or unloading suchcommerce, and that such picketing activities as regardssuch employers, employees, or persons was not covered bythe Act.Considering the foregoing, I find it clear that the picket-ing on March 27 and 28, 1978, as regards employers oremployees assigned to or engaged in the unloading of theSkulptor Golubkina, was not violative of Section 8(bX4)(i)and (ii)(B) of the Act within the meaning of the Mobile andWindward cases.As the facts reveal in this case, at least some employeeswho could reasonably be expected to normally enter theGoodpasture Terminal premises, where picketing occurred,were assigned to do construction work unrelated to the un-loading of the Skulptor Golubkina.The General Counsel argues in effect that the object ofthe picketing was to cause such employes to cease workingfor their employers to cause their employers to cease doingbusiness with other employers. In support of this, the Gen-eral Counsel argues that various statements to Respondentmade it clear that Respondent would know, and thereforeintended, that the picketing that occurred would close thewhole terminal down, that failure of Respondent Union toaccept an offer of two pickets along dockside and to picketonly at dockside, reveals that the object of the picketing was157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot limited to its effect on the Skulptor Golubkina. Respon-dent in effect argues the other side of the coin, that its ac-tions and picketing reveals that it tried to minimize the ef-fect of picketing to the Skulptor Golubkina.Considering all of the facts, I find merit in the Respon-dent's contentions. I note that Respondent's expressed posi-tion, in statements and signs, clearly reveals the nature of itsdispute and why there was picketing. Repeated statementswere made to reveal that Respondent wanted only to picketand to protest the unloading of the Skulptor Golubkina.Most important, at the time of the demonstration and pick-eting on March 27, 1978, there is no indication that anyemployees other than the ones working on the Skulptor Go-lubkina could possibly be affected by the picketing. At suchtime, the Respondent attempted to secure agreement tomove the picketing, limited to two pickets to dockside andwas unable to do so. I note also that there were no reservegates set up so as to permit the picketing to clearly haveeffect only upon the Skulptor Golubkina. Under such cir-cumstances, I am persuaded that Respondent's only objec-tive in its picketing was to cause employers or employeeswho were involved in or were assigned to or were unloadingthe Skulptor Golubkina to cease doing so. Further, the evi-dence reveals that the representative of the employees whowere assigned to do work unrelated to the Skulptor Golub-kina were clearly advised that they could cross the picketlines.Considering the foregoing, I am persuaded that the factsare insufficient to reveal that Respondent, by its March 27and 28 picketing, has violated Section 8(b)(4)(i) and (ii)(B)of the Act because some employers, employees, and per-sons, not engaged in work related to or dealing with theSkulptor Golubkina, were confronted by the picketing orpickets. Thus, assuming that the Act covers such picketingas regards such referred to employers, employees, or per-sons, the necessary unlawful object needed for a predicatefor a violation has not been established.In view of the foregoing, it is unnecessary to determinethe applicability of the Court's pronouncement in Mobilethat the line of cases commencing with Benz and culminat-ing in Windward did not permit a bifurcated view of theeffects of a single group of pickets at a single site. In Mobile,the question of the effect was whether the effect uponAmerican employers and employees and persons engagedin the unloading or loading of or dealing with the foreignship were in such activities "in commerce" within themeaning of the Act. Were it necessary, I am of the opinionthat the proper construction of the Court's pronouncementwould be that it was a limited pronouncement and limitedto situations of sites wherein the picketing reasonably ap-peared to be directed toward the foreign vessel.'9I do not"1Thus, if necessary, I would construe that the Court's pronouncementwas intended to cover the situation of the picketing involved in this case.believe that the Court's pronouncement would be intendedto apply to picketing directed toward employers, employ-ees, or persons, not engaged in work or dealings with theforeign ship if provisions had been made so that such em-ployers', employees', or persons' entrance into the premiseswas isolated from those working on or dealing with theforeign vessel, as an example by usage of "reserved gates."In sum, the facts do not reveal that the Respondent, bypicketing on March 27 and 28. violated Section 8(b)(4)(i)and (ii)(B) of the Act.Alleged Threat To PicketPress StatementsThe General Counsel alleged and contends that Mc-Dowell's statements to McManus on March 23, 1978, con-stituted unlawful threats to picket within the meaning ofSection 8(b)(4Xi) and (ii)(B) of the Act. Considering therecord and arguments of counsel, I am persuaded that suchcontention is without merit. It is clear that McDowell'sstatements were to the effect that there would be picketingof the Skulptor Golubkina. In the total context of all thefacts, it is clear that the evidence fails to reveal a threat topicket for an unlawful object within the meaning of the Act.Not all picketing is unlawful. Nor does a threat to picketconstitute an unlawful act per se. To establish that a threatto picket is unlawful in this case, it would be necessary toestablish that the threatened picketing was unlawful. Suchhas not been established in this case.Considering the complaint allegations and arguments ofcounsel, I similarly find for the same reasons without meritany contentions that the Act was violated by Respondent'spress statements of intentions to picket.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAWThe facts of this case do not establish, as alleged, thatRespondent has violated Section 8(b)(4)(i) and (ii)(B) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER20The complaint in this matter is dismissed in its entirety.:o In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.158